DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recited “parallel in the front-to-rear direction when seen from the right-to-left direction.” The Examiner suggests using different terminology for “right-to-left” as it is unclear from the claims what orientation would be left or right, and should reference the direction relative to the vehicle. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H 07-215070 to Masayuki et al. (hereinafter Masayuki).
Regarding claim 1, Masayuki discloses drive unit (see Figures 3-4) comprising: a battery (3); a battery exterior member (2) that accommodates the battery; a motor (23) that is configured to transmit and receives electric power to and from the battery (see paragraph [0023]; a motor exterior member (motor casing member), that accommodates the motor (23); and at least one connection member (14, 24) that is configured to connect together the battery exterior member and the motor exterior member (see paragraphs [0020], [0021], and [0023]).
Regarding claim 2, Masayuki discloses the connection member is provided on the battery exterior member or the motor exterior member (14, 24 are directly on the battery casing 2, see paragraph [0023]).
Regarding claims 3 and 8, Masayuki discloses the battery (3) and the motor (23) are provided on a vehicle and are arranged below a vehicle body floor in a vertical direction of the vehicle (see paragraphs [0003, 0034] and Figure 13), and the connection member (14, 24) connects together the motor exterior member and a rear end part of the battery exterior member in a front-to-rear direction of the vehicle (14 and 24 connects a rear end of the battery box 2 to a motor housing, which is mounted on a vehicle body and is disposed below the vehicle body floor, see Figure 13).
Regarding claim 4, Masayuki discloses at least on second connection member (support structure connecting to frames 8) that is configured to connect together the vehicle body floor and the motor exterior member (see paragraph [0021], “structure for connecting motor 13 to frames may be supplementarily used”). Alternatively, it could be interpreted that the second connection member (6) is the mounting portion for the battery exterior (2) which effectively connects the motor (13, 23) to the frame via multiple connections.
Regarding claim 5, Masayuki discloses the connection member (14, 24) and the second connection member (either 6 or the connection from 13 to 8 not shown) connection of are arranged in parallel in the front-to-rear direction (see Figures 3, 4, and 13; relationship between them could be parallel depending on how you view the meaning and location) when seen from a right-to-left direction of the vehicle.
Regarding claims 6 and 9, Masayuki discloses the battery (3) and the motor (13, 23) are provided on a vehicle and are arranged below a vehicle body floor in a vertical direction of the vehicle (see Figure 13), and the connection member (14, 24) connects together the motor exterior member and a front end part of the battery exterior member in a front-to-rear direction of the vehicle (battery box 2 and motor 13, 23 are connected in the front-to-rear direction.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki in view of US Patent 9,376,008 to Abe et al. (hereinafter Abe).
Masayuki is discussed above, but fails to disclose using a torque rod as the connection member between the front end part of the battery exterior member and the motor exterior member.
Abe, however, discloses using a torque rod (TR) as a connection means for a motor (M). The torque rod (TR) is used to minimize the transmission of vibrations from the motor (M) to the vehicle body, and enhances ride quality (see col. 4, lines 21-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a torque rod at the type of connection in Masayuki in order to reduce the transmission of vibrations from the motor. The result would have been predictable to one of ordinary skill in the art.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevant prior art not relied upon for this action is cited on the attached PTO-892. The references cited are all drawn to mounting arrangements for motors and batteries for electric vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616